NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CIV]X-DDI, LLC,
Plaintiff-Appellant,
V.
HOTELS.COM GP, LLC AND HOTELS.COM, L.P.,
Defendan,ts-Appellees.
2011-1599
lo
Appeal from the United States District Court for the
Northern District of Il1inois in case no. 05-CV-6869, Judge
Arny J. St. Eve.
ON MOTION
ORDER
CiVix-DDI, LLC (Civix) moves for a stay of the appeal
pending decisions by this court in Akamo',i Techn,0l0gies,
In,c. 1). Limelight Networks, In,c., No. 2009-1372 and
McKess0n Technologies Inc. v. Epic S_'ystems C'orp., No.
2010-1291, both currently pending en banc CiViX also
seeks an extension of time to file its opening brief, to
December 19, 2011 and for the response brief of Hotels.com

CIVIX-DDI V. HOTELS.COM 2
GP, LLC and Hotels.co1n, L.P. (col1ectively Hote1s.coIn) to
be extended to Februa1'y 13, 2{)12.
Upon consideration thereof,
IT ls ORDERED THAT;
(1) The motion for a stay of the appeal remains pend-
ing. '
(2) The motion for an extension of time is granted
Civix’s opening brief is due on or before December 19,
2011. Hotels.com’s response brief is due on or before
February 13, 20l2.
FoR THE CoURT l
QL';T 1 9 2911 /S/ Jan H0rba1y
Date J an Horbaly
Clerk
cci Ray1nond P. Niro, Esq. nl-Eo
A1'»if N- KhaWaJ'a, ESq- s.s.counr oFAPPr-ms ron
823 me FEnrRALc1ncun'
0CT 1 9 2011
.IAN HORBALY
ClERK